Name: 90/106/EEC: Commission Decision of 9 February 1990 amending Decision 88/148/EEC on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Greece pursuant to Regulation (EEC) No 4028/86 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe
 Date Published: 1990-03-14

 Avis juridique important|31990D010690/106/EEC: Commission Decision of 9 February 1990 amending Decision 88/148/EEC on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Greece pursuant to Regulation (EEC) No 4028/86 (Only the Greek text is authentic) Official Journal L 066 , 14/03/1990 P. 0019 - 0022*****COMMISSION DECISION of 9 February 1990 amending Decision 88/148/EEC on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Greece pursuant to Regulation (EEC) No 4028/86 (Only the Greek text is authentic) (90/106/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Articles 4 and 5 (2) thereof, Whereas the outcome of the meetings held with the Greek authorities on the progress of the multiannual guidance programme as defined by Commission Decision 88/148/EEC (2) have been taken into account; Whereas on the entry into service of new fishing vessels it became apparent that a net increase in fishing capacity as expressed in tonnage (GRT) and power (kW) had taken place in 1987 and in the first six months of 1988; Whereas the process of fleet adjustment which has now been started and the implementation by Greece of measures for the effective control of fishing fleet capacity will require some time; Whereas the Commission intends to support Greece's efforts to restructure its fleet when the administrative or legislative measures taken show results which confirm that structural change is taken place as planned and leading to the achievement of the objectives set by Decision 88/148/EEC by 31 December 1991 at the latest; Whereas, to deal with derogations from the principle that Stade aid in the fisheries sector is incompatible with the common market, the Commission has adopted guidelines for the examination of national aid in the fisheries sector (3); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 Decision 88/148/EEC is amended as follows: 1. Article 3, second paragraph is replaced by the following: 'The Commission shall on the basis of its assessment of the information provided on a regular basis as specified in Article 2 or where this information is not supplied, inform the Member State, if necessary, at the end of one six month period that it has been found that the conditions to which approval of the programme was made subject have not been fulfilled.' 2. The Annex is replaced by the Annex hereto. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 9 February 1990. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 70, 16. 3. 1988, p. 23. (3) OJ No C 313, 8. 12. 1988, p. 21. ANNEX 'ANNEX MULTIANNUAL GUIDANCE PROGRAMME FOR THE GREEK FISHING FLEET (1987 to 1991) I. GENERAL REMARKS This programme relates to the whole of the Greek fishing fleet and covers the entire territory of Greece. II. OBJECTIVES 1. The aims of the programme are: (a) to reduce the overall level of the operational fishing fleet to 130 946 GRT and 493 776 kW, in accordance with II. 2 below; (b) to modernize the vessels of the Mediterranean fleet with a view to improving the safety of vessels at sea and the fishermen on board; (c) to redeploy fishing activities in coastal areas towards more distant and deeper waters; (d) to improve the supervision and control of fishing operations and changes in the size of the fleet; (e) to modernize existing vessels without increasing overall fishing capacity (expressed in tonnage and engine power) in the category to which the vessels concerned belong, with the exception of the vessels specified in IV. 2 below. Modernization measures must give priority to the introduction of selective fishing gear and the improvement of facilities for the on-board preservation and treatment of catches. 2. During the period covered by the programme the operational fishing fleet, with the exception of: - working vessels used solely for aquaculture, - vessels used solely for bivalve fishing, must remain within the following limits: Tonnage (GRT) 1.2.3.4,7 // // // // // // Objective of programme (Regulation (EEC) No 2908/83) // Situation at 1. 1. 1987 // Objectives at 1.2.3.4.5.6 // // // // 31. 12. 1989 // 31. 12. 1990 // 31. 12. 1991 // // // // // // // 1. Mediterranean fleet // 107 859 // 104 718 // // // 104 950 // - coastal // // 65 912 // // // 65 000 // - middle-water // // 37 806 // // // 38 790 // - distant water // // 1 000 // // // 1 160 // 2. Ocean-going fleet // 26 800 // 33 043 // // // 25 996 // // // // // // // Total A // 134 659 // 137 761 // 137 079 // 133 672 // 130 946 // // // // // // // Vessels used for aquaculture and bivalve fishing // // // // // // // // // // // // Total B // // // // // // // // // // // Engine power (kW) 1.2.3.4,7 // // // // // // Objective of programme (Regulation (EEC) No 2908/83) // Situation at 1. 1. 1987 // Objectives at 1.2.3.4.5.6 // // // // 31. 12. 1989 // 31. 12. 1990 // 31. 12. 1991 // // // // // // // 1. Mediterranean fleet // 457 147 // 511 127 // // // 449 363 // - coastal // // 286 508 // // // 251 268 // - middle-water // // 220 619 // // // 193 455 // - distant water // // 4 000 // // // 4 640 // 2. Ocean-going fleet // 45 320 // 57 696 // // // 44 413 // // // // // // // Total A // 502 467 // 568 823 // 561 318 // 523 795 // 493 776 // // // // // // // Vessels used for aquaculture and bivalve fishing // // // // // // // // // // // // Total B // // // // // // // // // // // III. PLANNED MEASURES 1.1. Whereas the objectives specified in II. 2 ''Total A" require fishing capacity to be reduced by the difference between the situation at 1 January 1987 and the target to be achieved by 31 December 1991, account must also be taken of changes in fishing capacity resulting from: - projects for new construction which have qualified for Community and national aid in respect of 1987, - applications for Community financing of projects for new construction currently under consideration by the Commission (1), - vessels joining or leaving the fleet between 1 January 1987 and 30 January 1988, if not covered by the first two subparagraphs, which, when added, give the overall fishing capacity to be reduced. 1.2. The reduction referred to in III.1.1 above must be achieved by the following measures, the implementation of which is conditional on the fishing capacities used remaining within the limits laid down in the programme, although the reduction achieved by each measure may be varied provided that the overall fishing capacity defined in II.1.1 is reduced as planned: (a) a reduction in the total fleet by renewal of operational vessels which have been damaged or lost at sea, in particular by the withdrawal of oprational units directly linked with new vessels, in line with the guidelines and objectives laid down in II. 2; (b) the adoption and implementation of measures to adjust fishing capacity, such as the granting of final cessation premiums as compensation for any necessary reductions which cannot be achieved by the methods referred to in the first subparagraph; (c) other measures which enable the same results to be achieved. 2. Immediate introduction of a register of fishing vessels, with a view to effective control of fishing capacity. This register must be complete by 30 September 1989. 3. Reduction of in-shore fishing capacity (vessels measuring less than 9 metres between perpendiculars). 4. Redeployment of the coastal fleet by the withdrawal of obsolete or unsuitable vessels and by encouraging the use of more selective fishing techniques. 5. Restructuring and modernization of the middle-water fleet by deploying vessels that can be used more flexibly. 6. Reduction of the ocean-going fleet by encouraging the permanent withdrawal of existing vessels and the construction of smaller vessels. 7. Adoption and implementation of legislative and/or administrative measures designed to ensure effective control of fishing capacity and fishing activities with a view to achieving the objectives specified in I. 2 above. IV. COMMENTS 1. The overall objective referred to in II.1 (a) and the objectives specified in the above tables for each category of vessel may be revised only on the basis of detailed scientific assessments showing the existence of stocks which are not fully exploited at present. The fishing capacity of the distant-water fleet in the Mediterranean may, however, be increased by 160 GRT and 640 kW: - provided that the fishing effort matches the resources available to the said fleet and that the fish caught are mature, and - provided that the statistics on the catches taken by the said fleet are forwarded to the Commission in advance. 2. With regard to fishing vessels operating in coastal waters and measuring less than 12 metres between perpendiculars, consideration may be given to a limited increase in tonnage (up to 10 %) and engine power (up to 6 %) in order to improve safety, working conditions and on-board preserving facilities, provided that such increase is justified and that the objectives laid down in II. 2 for the category to which the vessels belong are attained. Any such increase, when it occurs, must be compatible with the resources which may be fished by the vessels concerned. 3. The redeployment of fishing effort referred to at II.1 (c) above must be accompanied by the introduction of rules and regulations to ensure that fishing activities are scaled down in the waters traditionally fished by the in-shore fleet. 4. Any increase in the average unit tonnage of fishing vessels belonging to the Mediterranean fleet must be accompanied by schemes for the permanent withdrawal of obsolete vessels. 5. Vessels of the ocean-going fleet which are not currently operational cannot be taken into account for the purposes of this programme unless there is a corresponding reduction in the operational ocean-going fleet. 6. At least 10 % of the programme's objectives must have been attained by the end of 1989, and at least 60 % of these objectives by the end of 1990. 7. The Commission would point out that all aids granted by Greece in the fisheries sector including those for the construction of fishing vessels, must henceforth come within the scope of this programme.' (1) Overall capacity may be adjusted to take account of the withdrawal of applications for financing currently under examination by the Commission.